Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 1 of 21




                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF LOUISIANA

   IN RE:                                *           CASE NO.: 19-12337
                                         *
   ROYAL ALICE PROPERTIES, LLC           *           SECTION “A”
                                         *
             Debtor                      *           CHAPTER 11
                                         *
   *************************************
                                         *
   ROYAL ALICE PROPERTIES, LLC           *
                                         *           ADVERSARY NO. 19-01133
                             Plaintiffs, *
                                         *
             vs.                         *
                                         *
   AMAG INC.,                            *
                                         *
   *************************************

     RESPONSE OF DEBTOR ROYAL ALICE PROPERTIES LLC TO
    DEFENDANT AMAG, INC. RULE 56.1 STATEMENT OF MATERIAL
   FACTS AS TO WHICH THERE DOES NOT EXIST A GENUINE ISSUE
                         TO BE TRIED

          Debtor Royal Alice Properties LLC (“Debtor”) hereby responds, objects

   to and disputes Defendant AMAG’s Rule 56.1 Statement Of Material Facts As

   To Which There Does Not Exist A Genuine Issue To Be Tried:

          1.    On July 31, 2013, AMAG, as "Lender," and Susan H. Hoffman, an

   individual, and Royal Alice Properties, LLC, a Louisiana limited liability

   company, as "Borrowers," entered into a Loan Agreement, a true and correct




                                           1
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 2 of 21




   copy of which is attached to the Declaration of Robert Frcek as Exhibit 1.

   Declaration of Robert Frcek, ("Frcek Dec.") ¶5, Ex. 1.

                Debtor Response: Undisputed.

          2.    The last sentence of Paragraph 1 of the Loan Agreement expressly

   provides:

                Borrowers warrant and represent that the Loan will be used
                exclusively for business and commercial purposes and is not
                being used for personal or household purpose.

          Paragraph 1 also provides a detailed description as to how the loan

   proceeds were to be used, which were all represented to be business and

   commercial purposes, providing as follows:

                       1.    LOAN: Lender has acquired the outstanding
                balance of loans owed by Susan H. Hoffman and Peter
                Hoffman to Whitney Bank, the successor-in-interest to
                Hancock Bank of Louisiana, and Lender has been induced by
                Borrowers to (i) amend the terms of such existing loans and
                (ii) to make additional loans to Borrower all as described
                hereunder, in an aggregate amount not to exceed the principal
                amount of $3,166,000.00 (the "Loan") to Borrowers, with
                such additional lending to be exclusively for the following
                purposes: (i) providing funds for Susan H. Hoffman to
                purchase 36,625 shares of Series A Convertible Exchangeable
                Preferred Stock of Seven Arts Entertainment, Inc. ("Stock
                Purchase"), and all other costs, expenses and fees required
                pursuant to this Agreement (collectively the "Initial
                Advance"). Lender has also agreed to provide additional
                advances, subject to the conditions set forth in this
                Agreement, to allow the Borrowers to obtain the removal of
                all liens, encumbrances, notices of lis pendens, judgments,
                orders and adverse filings, if any, currently being pursued by
                Jonesfilm against the property owned by Borrowers in the

                                           2
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 3 of 21




                state of Louisiana and to provide funds to pay attorney fees,
                cost and other expenses to pursue certain litigation currently
                pending in England ("Content Litigation"), which
                additional advances are referred to in this Agreement as
                "Additional Advances". Borrowers warrant and represent
                that the Loan will be used exclusively for business and
                commercial purposes and is not being used for personal or
                household purposes.

                Debtor Response: Undisputed but conclusory statements in last

   sentence are immaterial for reasons set forth in Debtor’s Motion For Summary

   Adjudication (“Debtor MSA”) [ECF No. 59] at 13, 20, 23.

          3.    On July 31, 2013, AMAG, as Payee, and Susan H. Hoffman, an

   individual, and Royal Alice Properties, LLC, a Louisiana limited liability

   company were the "Makers," entered into a Secured Promissory Note, a true

   and correct copy of which is attached to the Declaration of Robert Frcek as

   Exhibit 2. Frcek Dec.¶6, Ex. 2.

                Debtor Response: Undisputed.

          4.    On July 31, 2013, Whitney Bank, as the successor-in-interest to

   Hancock Bank of Louisiana, and AMAG, "Sale and Transfer of Notes and

   Security Therefor Without Recourse", a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 3. Frcek Dec. ¶7, Ex.

   3.

                Debtor Response: Undisputed.




                                           3
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 4 of 21




          5.    As stated in described Paragraph 1 of the Loan Agreement, on July

   31, 2013, AMAG entered into an agreement entitled "Sale and Transfer of Notes

   and Security Therefor Without Recourse," with Whitney Bank, as the successor-

   in-interest to Hancock Bank of Louisiana, pursuant to which Whitney Bank

   transferred all of its interests in a loan originally made to Peter Hoffman and

   Susan Hoffman by Hancock Bank of Louisiana evidenced by a Promissory Note

   dated April 3, 2007, for $2,300,000.00 and a Promissory Note dated April 26,

   2012, for $649,863.19 and other agreements associated with those loans in

   exchange for a payment of $1,860,901.60, which was the balance owed to

   Whitney Bank. Frcek Dec. ¶7, Ex. 3. Both of those Promissory Notes expressly

   provide in relevant part:

                "APPLICABLE LENDING LAW. To the extent not
                preempted by federal law, this business or commercial loan is
                being made under the terms and provisions of La. R.S.
                9:3509, et. seq."

   Frcek Dec.¶7, Ex. 3 at AMAG000012 and AMAG0000l 7.

               Debtor Response: Undisputed but conclusory statements in the last

   quoted paragraph from the Promissory Notes are immaterial for reasons stated

   in Debtor MSA at 13, 20, 23.

          6.    On July 29, 2013, Peter Hoffman entered in to a Continuing

   Personal Guaranty (Peter M. Hoffman), in which he agreed to guaranty the loan




                                           4
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 5 of 21




   made to Susan Hoffman and Royal Alice, a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 4, Frcek Dec. ¶8, Ex. 4.

                Debtor Response: Undisputed.

          7.    On July 31, 2013, the Sale and Transfer of Notes and Security

   Therefor Without Recourse was recorded New Orleans Parish, a true and correct

   copy showing the recordation information is attached to the Declaration of

   Robert Frcek as Exhibit 5. Frcek Dec. ¶ 9, Ex. 5.

                Debtor Response: Undisputed.

          8.    On July 31, 2013, the Sale and Transfer of Notes and Security

   Therefor Without Recourse was recorded New Orleans Parish, a true and correct

   copy showing the recordation information is attached to the Declaration of

   Robert Frcek as Exhibit 5. Frcek Dec. ¶ 9, Ex. 5.

                Debtor Response: Undisputed.

          9.    On May 9-10, 2013 emails were sent between Steven Markoff, Peter

   Hoffman, and Susan Hoffman, true and correct copies of which are attached to

   the Declaration of Robert Frcek as Exhibit 7. Frcek Dec. ¶11, Ex. 7.

                Debtor Response: Undisputed that emails were sent but objection to

   content as hearsay.

          10.   On May 16, 2013, Peter Hoffman and Susan Hoffman signed a

   Memorandum, a true and correct copy of which is attached to the Declaration of



                                           5
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 6 of 21




   Robert Frcek as Exhibit 8. Frcek Dec. ¶12, Ex. 8. Paragraph 4. N. of that

   Memorandum provides:

                 N. Use of Loan Proceeds. Borrower represents that no loan
                 proceeds will be used for personal purposes and warrants that
                 100% of the loan proceeds will be used solely for commercial
                 purposes as follows: Approximately $1.7M to pay off existing
                 bank loans with Whitney Bank (formerly Hancock Bank) for
                 loans secured by the properties used as security on this loan
                 as described in 3.A. to 3.C. above (which show mortgage
                 balances at 12/31/12 on Susan Hoffman's personal financial
                 statement totaling $1,767,743), to pay lender's loan fee, legal
                 expenses, and property inspection expenses, to purchase
                 $366,250 in Seven Arts Preferred stock held by Lender, and
                 to use the remaining loan proceeds to settle the JonesFilm
                 litigation judgement of $246,000 plus interest, which is
                 expected to settle for $250,000 to $350,000.

                 Debtor Response: Undisputed that Memorandum was executed but

   conclusory statements regarding the purpose of the loan are immaterial for

   reasons stated in Debtor’s MSA at 13, 20, 23.

           11.   Representations that the loan was for commercial purposes were

   also made by Peter Hoffman and Susan Hoffman in other correspondence.

   Steven C. Markoff sent an email to Peter Hoffman on May 9, 2013, stating in

   relevant part: "100% of the loan proceeds must be used for commercial [not

   personal] purposes." In response to that email, Peter Hoffman sent an email on

   May 10, 2013, to Mr. Markoff, with a copy to Susan Hoffman, stating in relevant

   part:



                                            6
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 7 of 21




                "The proceeds are being used to repay the existing mortgage,
                costs of this loan and a reserve for Jonesfilm. I believe these
                are commercial purposes within your intent."

   Frcek Dec. ¶ 11, Ex. 7.

                Debtor Response: Undisputed that emails were sent but conclusory

   statements regarding purpose of the loan are immaterial for reasons set forth in

   Debtor’s MSA at 13, 20, 23.

          12.   Representatives of AMAG were never told that the loan proceeds

   would be used for any purpose other than a commercial purpose and had no

   reason to believe otherwise. Declaration of Steven Markoff ("Markoff Dec.") ¶8.

                Debtor Response: Disputed. See Debtor’s Separate Statement Of

   Undisputed Material Facts (“SSUMF”) C2-5 [ECF No. 57] and evidence cited

   therein.

          13.   A true and correct copy of the Summary of Loan Terms Spreadsheet

   for the AMAG Loan made to Susan Hoffman and Royal Alice on July 31, 2013

   showing the original interest rate charged and the default interest charged by

   AMAG pursuant to the Loan Agreement is attached to the Declaration of Robert

   Frcek as Exhibit 9. The interest rate charged prior to default was 10% per annum

   and the default interest rate charged is 18% per annum. Frcek Dec.¶13, Ex. 9.

                Debtor Response: Disputed. See Debtor’s SSUMF B7, 9-11 and

   evidence therein cited.



                                           7
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 8 of 21




          14.   On July 31, 2013 a Stock Purchase Agreement was entered into

   between AMAG and Susan Hoffman, a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 10. Frcek Dec. ¶14, Ex.

   10.

                Debtor Response:     Undisputed that document was executed but

   disputed that it is anything but a simulation for charging of usurious interest. See

   SSUMF B1-11 and evidence therein cited.

          15.   In Paragraphs 5 (g), (h), (i) (j) and (k) of the Stock Purchase

   Agreement, Susan Hoffman represented and warranted, as the "Buyer," as

   follows:

                (g) Buyer has reviewed and understands the Certificate and
                the Investor Rights Agreement. Buyer has reviewed
                Company's filings with the United States Securities and
                Exchange Commission and has conducted such due diligence
                and made such inquiry of the Company and her
                representatives as she has deemed necessary and has been
                furnished all materials relating to Company, its business and
                financial condition, the Shares, and any other matters which
                she has requested and has been afforded by the Company the
                opportunity to ask questions and receive answers concerning
                the Company and the Shares; and the Company has answered
                all inquiries that Buyer has made of it concerning Company,
                its business and financial condition, or any other matter
                relating to the operation of Company and the rights,
                privileges, limitations and value of the Shares.

                (h) Buyer recognizes that an investment in the Shares
                involves significant risks. Buyer has not received, and is not
                relying on, any information received from Seller relating to


                                            8
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 9 of 21




                the Company, its business, financial condition, results of
                operations or other information pertinent to the valuation of
                the Shares.

                (i)    Buyer is not relying on Seller with respect to the legal,
                tax, economic and related considerations of an investment in
                the Shares but has relied on the advice of, or has consulted
                with, only her own legal, tax and other advisors.

                (G) Buyer has participated in pre-existing business
                relationships between the Company and Seller and has such
                knowledge and experience in business and financial matters as to
                enable her to utilize the information made available to her by the
                Company, to protect her own interests, to evaluate the merits and
                risks of her investment in the Shares, and to make an informed
                investment decision with respect thereto.

                (k) Buyer (i) has adequate means of providing for her
                current needs and possible personal contingencies, (ii) has no
                need for liquidity in her investment in the Shares, (iii) is able
                to bear the economic risks of her investment in the Shares,
                and (iv) at the present time, can afford a complete loss of such
                investment.

   Frcek Dec. ¶14, Ex. 10.

                Debtor Response: Undisputed but immaterial.

          16.   On July 26, 2013, Peter Hoffman, Susan Hoffman and

   representatives of AMAG exchanged emails, true and correct copies of which

   are attached to the Declaration of Robert Frcek as Exhibit 11. Frcek Dec.¶15, Ex.

   11.

                Debtor Response: Undisputed that emails were sent but objection to

   contents as hearsay.


                                             9
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 10 of
                                           21



          17.   On July 28-29, 2013, Peter Hoffman, Susan Hoffman and

   representatives of AMAG exchanged emails, true and correct copies of which

   are attached to the Declaration of Robert Frcek as Exhibit 12. Frcek Dec.¶16,

   Ex. 12.

                Debtor Response: Undisputed that emails were sent but objection to

   contents as hearsay.

          18.   During the period from July 26 through July 28, 2013, emails were

   exchanged between Susan Hoffman, Peter Hoffman and representatives of

   AMAG concerning the loan and the acquisition of the SAE Preferred Shares. In

   those emails, Steven Markoff indicated that the shares could be almost worthless.

   However, both Peter Hoffman and Susan Hoffman expressed that Susan would

   be able to sell those shares for an amount that would allow her to repay the

   portion of the loan used to fund the purchase of the SAE Preferred Shares within the

   three months. Frcek Dec. ¶¶15 & 16, Ex. 11 & 12; Markoff Dec., ¶¶15 & 16, Ex. 7

   & 8.

                Debtor Response: Undisputed that statements were made but disputed

   that shares of common stock of Seven Arts Entertainment Inc. (“SAE”) were in fact

   saleable at any price on or about July 31 through February 6, 2014. Declaration of

   Peter Hoffman ¶16; Supplemental Declaration of Peter Hoffman ¶¶6-8.




                                           10
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 11 of
                                           21



         19.   On July 26, 2013, five days before Susan Hoffman signed the Stock

   Purchase Agreement, emails were exchanged between AMAG, Susan Hoffman

   and Peter Hoffman regarding the ability of the borrowers to repay the loan. Frcek

   Dec. ¶15, Exh. 11. In one of the those emails, Peter Hoffman addressed Susan

   Hoffman's ability to repay the loan by indicating that she would be able to sell

   the preferred stock to be purchased by selling those shares to other investors of

   SAE stock, stating:

               The Seven Arts stock purchase will be funded by Seven Arts
               Investors within the next three months including interest.

   Frcek Dec. ¶15, Ex. 11 at 1.

               Debtor Response: Undisputed that email was sent but disputed as set

   forth in Response 18 above.

         20.   On July 28, 2013, Mr. Markoff sent an email to Susan Hoffman and

   Peter Hoffman describing some of the risks of the loan. Susan Hoffman

   responded that she would go through with the purchase stating: "About the

   $366,000 of securities buy-back. Seth and Neil are committed to buying/selling

   these securities." Markoff Dec.¶16, Ex. 8.

               Debtor Response: Undisputed.

         21.   On October 17, 2011, Palm Finance entered into a Subscription

   Agreement for Series A Convertible Exchangeable Preferred Stock of Seven

   Arts Entertainment Inc. ("SAE Preferred Shares"), a true and correct copy of

                                          11
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 12 of
                                           21



   which is attached to the Declaration of Robert Frcek as Exhibit 13. Frcek Dec.

   ¶17, Ex. 13.

                  Debtor Response: Undisputed but immaterial.

         22.      On October 26, 2011, Palm received a letter from Lionel Sawyer &

   Collins, the attorneys for Seven Arts Entertainment, Inc. regarding the SAE

   Preferred Shares, which contained an attachment showing that the SAE Preferred

   Shares would have a Liquidation Preference, a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 14 at p. AMAG001193. Frcek

   Dec. ¶18, Ex. 14.

                  Debtor Response: Undisputed but immaterial.

         23.      On November 1, 2011, Palm Finance transferred the SAE Preferred

   Shares to AMAG pursuant to a Bill of Sale and Assignment, a true and correct copy

   of which is attached to the Declaration of Robert Frcek as Exhibit 15. Frcek Dec.

   ¶19, Ex. 15.

                  Debtor Response: Undisputed but immaterial.

         24.      On November 2, 2011, AMAG received a Shareholder Statement

   for the SAE Preferred Shares from Interwest Transfer company showing its

   ownership of 125,125 SAE Preferred Shares, a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 16. Frcek Dec. ¶ 20, Ex.

   16.



                                           12
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 13 of
                                           21



                  Debtor Response: Undisputed but immaterial.

         25.      On March 31, 2003, Palm Finance, as "Lender," and Seven Arts

   Pictures, Inc., a Nevada corporation, and Seven Arts Pictures Limited, an entity

   formed in the United Kingdom entered into a Loan Agreement, a true and correct

   copy of which is attached to the Declaration of Robert Frcek as Exhibit 17. Frcek

   Dec. ¶21, Ex. 17.

                  Debtor Response: Undisputed but immaterial.

         26.      On March 31, 2003, Peter Hoffman and Susan Hoffman signed a

   Continuing Personal Guaranty, a true and correct copy of which is attached to

   the Declaration of Robert Frcek as Exhibit 18. Frcek Dec. ¶22, Ex. 18.

                  Debtor Response: Undisputed but immaterial.

         27.      On July 18, 2003, Palm Finance, as "Lender," and Seven Arts

   Pictures, Inc., a Nevada corporation, and Seven Arts Pictures Limited, an entity

   formed in the United Kingdom, and Asylum Productions Limited, a California

   corporation entered into a Loan Agreement dated, a true and correct copy of

   which is attached to the Declaration of Robert Frcek as Exhibit 19. Frcek Dec.

   ¶23, Ex. 19.

                  Debtor Response: Undisputed but immaterial.




                                           13
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 14 of
                                           21



         28.   On July 22, 2003, Peter Hoffman and Susan Hoffman signed a

   Continuing Personal Guaranty, a true and correct copy of which is attached to the

   Declaration of Robert Frcek as Exhibit 20. Frcek Dec.¶24, Ex. 20.

               Debtor Response: Undisputed but immaterial.

         29.   On September 30, 2003, Peter Hoffman and Susan Hoffman signed

   a Loan Modification Agreement, a true and correct copy of which is attached to

   the Declaration of Robert Frcek as Exhibit 21. Frcek Dec.¶25, Ex. 21.

               Debtor Response: Undisputed but immaterial.

         30.   On November 19, 2003, Peter Hoffman and Susan Hoffman granted

   a Deed of Trust encumbering real property located at 1643 Queens Road, Los

   Angeles County, California recorded in Los Angeles County, California to First

   American Title Company for the benefit of Palm Finance, a true and correct copy

   of which is attached to the Declaration of Robert Frcek as Exhibit 22 ("Queens

   Road DOT"). Frcek Dec. ¶26, Ex. 22.

               Debtor Response: Undisputed.

         31.   On October 31, 2005, Peter Hoffman and Susan Hoffman signed the

   Second Loan Modification Agreement, a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 23. Frcek Dec. 27, Ex.

   23.

               Debtor Response: Undisputed but immaterial.



                                          14
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 15 of
                                           21



         32.   On February 9, 2006, Palm Finance and Peter Hoffman and Susan

   Hoffman entered into the Agreement, a true and correct copy of which is attached

   to the Declaration of Robert Frcek as Exhibit 24. Frcek Dec.¶28, Ex. 24.

               Debtor Response: Undisputed but immaterial.

         33.   On February 15, 2006, Palm Finance, as "Assignor", and

   Arrowhead Target Fund, Ltd., a British Virgin Islands limited company, entered

   into an Assignment of Loan Documents, a true and correct copy of which is

   attached to the Declaration of Robert Frcek as Exhibit 25. Frcek Dec.¶29, Ex.

   25.

               Debtor Response: Undisputed but immaterial.

         34.   On February 15, 2006, Palm entered into an Assignment of Loan

   Documents agreement with Arrowhead Target Fund, Ltd. to transfer a portion

   of the balances owed for Movie Loan No. 1 and Movie Loan No. 2 in addition to

   many of the loan documents associated with those loans. Frcek Dec.¶29, Ex.

   25. However, the Queens Road DOT was not included in the transfer. To the

   contrary, Peter Hoffman and Susan Hoffman signed a Secured Promissory Note

   payable to AMAG on February 15, 2006, for the amount of $601,347.60, which

   expressly identified the Queens Road DOT as security for that promissory note.

   Frcek Dec.¶30, Ex. 26, Section 8.

               Debtor Response: Undisputed but immaterial.



                                         15
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 16 of
                                           21



         35.   On May 7, 2007, Palm Finance, as "Lender," and New Moon

   Pictures, LLC, a Louisiana limited liability company, Pool Boy the Movie, LLC,

   a Louisiana limited liability company, and Autopsy, LLC, a Louisiana limited

   lability company ("Autopsy Loan") entered in to a Loan Agreement, a true and

   correct copy of which is attached to the Declaration of Robert Frcek as Exhibit

   27. Frcek Dec.¶31, Ex. 27.

               Debtor Response: Undisputed.

         36.   On January 8, 2009, Peter Hoffman signed a Continuing Personal

   Guaranty guarantying the repayment of the Autopsy Loan, a true and correct

   copy of which is attached to the Declaration of Robert Frcek as Exhibit 28. Frcek

   Dec. ¶32, Ex. 28.

               Debtor Response: Undisputed.

         37.   On November 24, 2010, Peter Hoffman signed the Forbearance and

   Workout Agreement #5, a true and correct copy of which is attached to the

   Declaration of Robert Frcek as Exhibit 29. Frcek Dec. ¶33, Ex. 29. Section 2

   z) of that agreement expressly provided that one of the "Conditions to

   Forbearance" was as follows:

               The Deed of Trust, recorded in Los Angeles County,
               California on December 18, 2003 as Instrument No. 03
               3736332, encumbering the real property located at 1643
               Queens Road, Los Angeles, California ("Queens Road
               Property") shall remain in full force and effect and shall be
               security for the Hoffman Guaranty and all other guaranties

                                          16
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 17 of
                                           21



               from Hoffman regarding amounts owed to Lender ("Hoffman
               Guaranties"). In the event, that Deed of Trust has been
               reconveyed or otherwise is no longer an encumbrance against
               the Queens Road Property, Hoffman agrees to execute
               another Deed of Trust on Queens Road Property to secure
               payment of the Hoffman Guaranties in a form of Deed of
               Trust acceptable to Lender and to make any modifications or
               amendments to the Deed of Trust reasonably requested by
               Lender to perfect the Deed of Trust in favor of Lender.

               Debtor Response: Undisputed but immaterial.

         38.   On October 28, 2011, Peter Hoffman signed a Forbearance and

   Workout Agreement #6, a true and correct copy of which is attached to the

   Declaration of Robert Frcek as Exhibit 30. Frcek Dec.¶34, Ex. 30. Section 3 x)

   of that agreement expressly provided that one of the "Conditions to Forbearance"

   was as follows:

               The Deed of Trust, recorded in Los Angeles County,
               California on December 18, 2003 as Instrument No. 03
               3736332, encumbering the real property located at 1643
               Queens Road, Los Angeles, California ("Queens Road
               Property") shall remain in full force and effect and shall be
               security for the Hoffman Guaranty and all other guaranties
               from Hoffman regarding amounts owed to Lender ("Hoffman
               Guaranties"). In the event, that Deed of Trust has been
               reconveyed or otherwise is no longer an encumbrance against
               the Queens Road Property, Hoffman agrees to execute
               another Deed of Trust on Queens Road Property to secure
               payment of the Hoffman Guaranties in a form of Deed of
               Trust acceptable to Lender and to make any modifications or
               amendments to the Deed of Trust reasonably requested by
               Lender to perfect the Deed of Trust in favor of Lender.

               Debtor Response: Undisputed but immaterial.



                                          17
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 18 of
                                           21



         39.      On or about August 1, 2016, Peter Miles Hoffman and Susan Lee

   Hoffman executed a second Deed of Trust encumbering the Queens Road

   Property ("Second DOT"). The Second DOT was recorded on August 12, 2016,

   in Los Angeles County, California as Instrument No. 20160960925. Frcek Dec.

   ¶35, Ex. 31.

                  Debtor Response: Undisputed.

         40.      A Loan Schedule for the Autopsy Loan is attached to the Declaration

   of Robert Frcek as Exhibit 32. Frcek Dec. ¶36, Ex. 32.

                  Debtor Response: Disputed. See PMH Supp Dec ¶¶2-5.

         41.      The Loan Schedule for the Autopsy Loan is an Excel spreadsheet

   maintained by Palm Finance to show all amounts loaned, all payments received,

   and all interest paid and accrued for the Autopsy Loan. The Loan Schedule

   accurately accounts for the Autopsy Loan. The Loan Schedule shows that Palm

   Finance received more than $2.0 million in loan payments during the four year

   period prior to June 1, 2017, which was the date Palm Finance applied the surplus

   proceeds from the foreclosure of the Queens Road Property in the amount of

   $392,779.74 as a payment against the Autopsy Loan. The Loan Schedule also

   accurately shows that Palm Finance received a payment of $245,124 on March

   26, 2014 that was applied against the Autopsy Loan. Frcek Dec.¶37, Ex. 32.

                  Debtor Response: Disputed. See PMH Supp Dec ¶¶2-5.



                                            18
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 19 of
                                           21



         42.   On February 25, 2014, emails were exchanged between Peter

   Hoffman, Robert Frcek, Steven Markoff, and other AMAG representatives, first

   advising Peter Hoffman that Palm Finance had received two wires totaling

   $654,905 on January 10, 2014 and January 30, 2014 of which the amount of

   $436,695 was applied as a payment against the Autopsy Loan. The February 25,

   2014 email sent in response by Peter Hoffman provides: "Thank you for this

   information." Peter Hoffman never communicated to Palm Finance that those

   payments were not properly applied to the Autopsy Loan. True and correct

   copies of those emails are attached to the Declaration of Robert Frcek as Exhibit

   33. Frcek Dec. ¶38, Ex. 33.

               Debtor Response: Undisputed but immaterial.

         43.   On January 6, 2017, Peter Hoffman sent an email to Steven Markoff

   stating as follows:

               I am told that the trustee is making distributions of the
               $392,000 surplus and the trustee has no record of the Palm
               claim. If this is not taken care of the $392,000 will be lost to
               other creditors.

   Markoff Dec.¶17, Ex. 9.

               Debtor Response: Undisputed.

         44.   During the period from January through May 2017, Palm

   communicated with Trustee in an effort to obtain the surplus funds. Frcek Dec. ¶39,

   Ex. 34. On June 1, 2017, Palm received the surplus proceeds from Trustee Corps in

                                           19
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 20 of
                                           21



   the amount of $392,779.74 and sent an email to Peter Hoffman advising that Palm

   had applied that amount against the Autopsy Loan. For the first time, Peter

   Hoffman suggested that amount should have been applied to Susan's loan. Frcek

   Dec. ¶40, Ex. 35; Markoff Dec. ¶17, Ex. 9.

               Debtor Response: Undisputed except the phrase “For the first time”

   which is disputed. See Debtor SSUMF A11 and evidence cited.

         45.   Palm never agreed that monies received from the DOT on the Queens

   Road Property could be used for a payment against a loan made by AMAG. Markoff

   Dec. ¶18.

               Debtor Response: Undisputed to the extent AMAG claims there was

   no formal contract but immaterial.




                                           20
Case 19-01133 Doc 83 Filed 09/18/20 Entered 09/18/20 17:28:02 Main Document Page 21 of
                                           21




                                    STILLMAN & ASSOCIATES




                                        By: _______________________________________
                                              PHILIP H. STILLMAN (#156861)
                                              3015 North Bay Rd., Ste. B
                                              Miami Beach, Florida 33140
                                              Telephone: (888) 235-4279
                                              Email: pstillman@stillmanassociates.com

                                        CONGENI LAW FIRM, LLC

                                              /s/ Leo D. Congeni
                                        By: ______________________________________
                                              LEO D. CONGENI (#25626)
                                              650 POYDRAS STREET, SUITE 2750
                                              NEW ORLEANS, LOUISIANA 70130
                                              Telephone: (504) 522-4848
                                              Facsimile: (504) 910-3055
                                              Email: leo@congenilawfirm.com

                                        Attorneys for Royal Alice Properties LLC

                                       CERTIFICATE OF SERVICE

          I hereby certify that a copy of the foregoing Statement was filed on September 18, 2020,

   resulting in service via the Court’s CM/ECF system as follows:

   Leo D. Congeni on behalf of Plaintiff Royal Alice Properties, LLC
   leo@congenilawfirm.com, michelle@congenilawfirm.com

   John F. Kurtz, Jr on behalf of Defendant AMAG, Inc.
   jkurtz@hawleytroxell.com

   Richard W. Martinez on behalf of Defendant AMAG, Inc.
   richard@rwmaplc.com, claire@rwmaplc.com

                                                             /s/ Leo D. Congeni
                                                       ______________________________
                                                       LEO D. CONGENI



                                                  21
